DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference is Chen et al. (CN 106540705 A).
Regarding claim 1, Chen et al. discloses a reaction kettle for the preparation of silica supported Ni-based oil hydrogenation catalyst (see Abstract).
Chen fails to disclose or suggest a device for continuously producing catalysts based on low- temperature coprecipitation, comprising: a metal salt preparation kettle, a primary reaction kettle with a discharge port at a lower end of the primary reaction kettle, a secondary reaction kettle, a precipitant preparation kettle, a circulating refrigeration system, an automatic control system, a non-aqueous solvent storage tank and a water storage tank, wherein: the automatic control system is configured to control transfer of a quantitative non-aqueous solvent from the non-aqueous solvent storage tank and quantitative water from the water storage tank to the metal salt preparation kettle respectively, and to control the metal salt preparation kettle in a heating and stirring state after adding a quantitative metal salt to the metal salt preparation kettle; the automatic control system is configured to control transfer of a quantitative non-aqueous solvent from the non-aqueous solvent storage tank and quantitative water from the water storage tank to the precipitant preparation kettle respectively, and to control the precipitant preparation kettle in a heating and stirring state after adding a quantitative precipitant to the precipitant preparation kettle; the automatic control system is configured to control transfer of a mixed solution in the metal salt preparation kettle to the primary reaction kettle and a mixed solution in the precipitant preparation kettle to the secondary reaction kettle, to control the circulating refrigeration system to refrigerate the primary reaction kettle and the secondary reaction kettle, and to control the primary reaction kettle and the secondary reaction kettle in a stirring state; and under the condition that the temperatures of the primary reaction kettle and the secondary reaction kettle are reduced to the synthesis temperature, the automatic control system is configured to control addition of a the precipitant-containing mixed solution in the secondary reaction kettle into the primary reaction kettle at a constant speed, and after a synthesis, a material is discharged from the discharge port at the lower end of the primary reaction kettle.
Claims 2-5 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed July 15, 2022, with respect to the objection of the specification, the objection of claims 1-2, and the 112(b) rejection of claim 1 have been fully considered and are persuasive.  The objection of the specification, the objection of claims 1-2, and the 112(b) rejection of claim 1 have been withdrawn. 
Claims 6-7 are cancelled.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774